Citation Nr: 1309204	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  09-43 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a prostate disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Ames, Counsel

INTRODUCTION

The Veteran served on active duty from March 1969 to May 1973.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee (RO).

The issue of entitlement to service connection for a prostate disability is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  An October 2008 rating decision denied the Veteran's claim to reopen the issue of entitlement to service connection for a prostate disability.

2.  Evidence associated with the claims file since the October 2008 rating decision was not of record at the time of the October 2008 rating decision and relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for a prostate disability.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to service connection for a prostate disability since the October 2008 final denial is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An unappealed rating decision in October 2002 denied the Veteran's claim of entitlement to service connection a prostate disability on the basis that the evidence of record did not show a chronic prostate disability during service or presently.  Subsequently, unappealed rating decisions dated in February 2005, March 2005, and October 2008 denied the Veteran's claims to reopen the issue of entitlement to service connection for a prostate disability, all on the basis that new and material evidence had not been submitted.  Those decisions found that the Veteran had submitted evidence of a present chronic prostate disability, but had not submitted evidence relating that disability to active service.  The relevant evidence of record at the time of the October 2008 rating decision consisted of the Veteran's service medical records, service personnel records, VA medical records dated from July 1997 to September 2007, and various statements from the Veteran.
 
The Veteran did not file a notice of disagreement after the October 2008 rating decision.  Therefore, the October 2008 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108 (West 2002).  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2012).

In April 2009, a claim to reopen the issue of entitlement to service connection for a prostate disability was received.  Evidence of record received since the October 2008 rating decision includes VA medical records dated from November 2008 to October 2011 and a transcript of a March 2012 hearing before the Board.  All of the evidence received since the October 2008 rating decision is new in that it was not of record at the time of the October 2008 decision.  In addition, in the March 2012 hearing before the Board, the Veteran stated that he had experienced prostate disability symptoms and was treated for prostate enlargement during active service.  The Veteran also reported that he was treated for chronic prostatitis shortly after separation from service.  The Board notes that the Veteran's service personnel records show that he served as a Hospital Corpsman.  He is therefore competent to some extent to report that he experienced prostate symptoms and received treatment for a prostate disability during service based on having some medical training.  Davidson v. Shinseki, 581 F.3d 1313 (2009); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the new evidence includes competent evidence that the Veteran experienced prostate symptoms during service.  That evidence is presumed credible for the purposes of determining whether the claim should be reopened.  Savage v. Gober, 10 Vet. App. 488 (1997); Justus v. Principi, 3 Vet. App. 510 (1992).

The claim was previous denied, in part, because the evidence did not show that the Veteran had a prostate disability during service.  Therefore, the new evidence includes competent and credible evidence which relates to an unestablished fact necessary to substantiate the Veteran's claim and the new evidence creates a reasonable possibility of substantiating the claim.  As the new evidence is also material, the case must be reopened.  Molloy v. Brown, 9 Vet. App. 513 (1996).  To that extent only, the claim is allowed.


ORDER

As new and material evidence has been submitted, the claim of entitlement to service connection for a prostate disability is reopened.  To that extent only, the appeal is granted.


REMAND

The Veteran's service medical records are negative for any treatment or diagnosis of a prostate disability.  However, a June 1974 Naval Reserve report of medical examination gave a diagnosis of recurrent prostatitis.  That report demonstrates that prostatitis was diagnosed approximately one year after the Veteran's separation from active service.  In addition, the characterization of the Veteran's prostatitis as recurrent at that time constitutes evidence that the prostatitis had occurred prior to July 1974.  That documentation of recurrent prostatitis approximately one year after the Veteran's separation from active service is consistent with his reports of experiencing prostate symptoms, at some time prior, possibly during service.  Therefore, resolving reasonable doubt in favor of the Veteran, the Board finds that there is competent and credible evidence that the Veteran experienced prostate symptoms during service, received a diagnosis of recurrent prostatitis approximately one year after separation from service, and has a current diagnosis of a prostate disability.  The Veteran has not been provided with a VA examination to determine whether any currently diagnosed prostate disability is related to service.  Therefore, a medical examination is needed to determine the existence and etiology of any prostate disability.  38 C.F.R. § 3.159(c)(4) (2012).

In addition, at the March 2012 hearing before the Board, the Veteran reported that he had received treatment for his prostatitis at a private hospital in 1974.  An attempt must be made to obtain these records and any other relevant medical records that are not currently associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated or examined him for a prostate disability, to specifically include the hospital noted in the March 2012 hearing before the Board that treated him in 1974.  An attempt must be made to obtain, with any necessary authorization from the Veteran, copies of any pertinent medical records identified by him which have not been previously secured.  The Veteran may also submit the records himself.  If, after making reasonable efforts to records, the records are not obtained, notify the Veteran and (a) identify the specific records unable to be obtained; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2. Schedule the Veteran for a VA examination to ascertain the existence and etiology of any prostate disability found.  The examiner must review the claim file and should note that review in the report.  Based upon review of the service and post-service medical records, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any prostate disability found is due to, or was aggravated by, the Veteran's active service.  The examiner should discuss the significance of the medical report approximately one year after separation from service that diagnosed recurrent prostatitis.  If any prostate disability found is attributable to factors unrelated to the Veteran's service, the examiner should specifically so state.  A complete rationale for the opinion must be provided.

3. Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


